DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,861,473, has been reviewed and is accepted.  The terminal disclaimer has been recorded. Further, the double patenting rejection against the claims is withdrawn. 


Response to Arguments
Applicant’s arguments and amendments in the Amendment filed September 6, 2022 (herein “Amendment”), with respect to the objection to claims 14, 16, 13, 18 and any claims depending therefrom have been fully considered and are persuasive.  The objection to claims 14, 16, 13, 18 and any claims depending therefrom has been withdrawn. 
Applicant's arguments and amendments in the Amendment regarding the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. Essentially, “hardware,” as now recited in the claims, would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for the structure, since in context, hardware means “circuitry.” Moreover, in disclosing what supporting disclosure can be found in a Specification for means plus function interpretation, the MPEP §2181(II)(B) states that “hardware” in the Specification denotes structure. It is noted however, that interpretation under 35 U.S.C. 112(f) is a matter of claim construction, ordinarily seen as a question of law with de novo review on appeal. Therefore, the Examiner leaves it to the Applicant to consider whether it may be better to have the claims actually recite “circuit” rather than “hardware,” as at least the MPEP §2181(I)(A) in citing the Federal Circuit states that “circuit” is an example of a structural term that has been found not to invoke 35 U.S.C. 112(f).
Finally, Applicant's arguments and amendments in the Amendment regarding the rejection of claims 9-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Specifically, Applicant sets forth on page 10 of the Amendment that independent claims 9 and 13 were amended to incorporate the elements indicated by the Examiner as allowable, and thus, claims 9 and 13 are allowable over the cited references. While the Examiner appreciates that some of the subject matter indicated as allowable was amended into claims 9 and 13, not all of the subject matter indicated as allowable was included. To be sure, claims 1-8 are presently allowed, however these claims are directed towards an image capture device, complete with many structural limitations, and detailing that a “hardware overall gate” is configured to determine an overall attenuation multiplier based on 1) the plurality of audio signals and 2) an overall lookup table that relates decibel values to different overall attenuation multipliers. Claims 9 and 13 thus do not recite similar scope to allowed claim 1, and therefore, do not presently patentably distinguish over the cited art. Notably, the limitations amended into claims 9 and 13 were essentially already recited in rejected dependent claims 15 and 18, and so are found to be taught by Li, as detailed further below in the updated rejection rationale for claims 9 and 13. Therefore, while all of Applicant’s arguments and amendments regarding the rejection of claims 9-20 under 35 U.S.C. 103 have been fully considered, they are not persuasive, and the rejection in view of the combination of Li, Krishnaswamy, Painter and Koppens is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 9,647,624 B2, herein “Li”) in view of Krishnaswamy et al., (US 2015/0350783 A1, herein “Krishnaswamy”) in view of Painter et al., (US 2017/0111737 A1, herein “Painter”) in view of Koppens et al., (US 2016/0197590 herein “Koppens”).
Regarding claim 9, Li teaches an audio processing device comprising (Li fig. 3, col. 2, ll. 22-24, col. 13, ll. 39-45, components of an adaptive loudness leveling system for processing an input stream of audio data implemented in digital or analog circuitry (thus a device)): 
a hardware transform module configured to transform each audio signal from the time domain to a frequency domain (Li fig. 3, FFT 312, col. 1, ll. 51-58, each input digital audio signal frame in the time domain is converted (transform) into the frequency domain using the FFT algorithm); 
a hardware multiband noise gate configured to divide the frequency domain into a plurality of frequency bins that collectively span the frequency domain (Li fig. 3, noise detection module 308, col. 6, l. 55 – col. 7, l. 55, in the noise detection method, the whole spectrum (span the frequency domain) is separated (divide) into several sub-bands (plurality of frequency bins)), wherein each audio signal is represented by a plurality of magnitudes respectively corresponding to the plurality of frequency bins of the frequency domain, wherein each magnitude represents a magnitude of the audio signal at the corresponding frequency bin (Li col. 7, ll. 4-55, the power of each band (magnitudes) is calculated from the frequency domain signal at a particular band index j and at a particular FFT bin/point index k as the frequency bin index); 
a hardware overall gate configured to determine an overall attenuation multiplier (Li col. 4. ll. 12-16, and col. 9, l. 52 - col. 10, l. 4, automatic gain control module (hardware overall gate) is wideband (overall) and multiplies a derived target gain wideGainDB (overall attenuation multiplier) with the input signal to maintain a consistent average loudness);
a hardware bin-by-bin gate (Li col. 11, ll. 16-27, multiband dynamic range compression module 304) configured to determine an attenuation vector comprising a plurality of bin-specific attenuation multipliers, each bin-specific attenuation multiplier respectively corresponding to a different frequency bin of the plurality of frequency bins, wherein the hardware bin-by-bin gate is further configured to (Li col. 11, ll. 25-29, and col. 12, ll. 21-52, in each sub-band (thus bin-by-bin) the loud signals respective to a sub-band  are compressed (reduced in volume), and a gain value is calculated for each sub-band (plurality of bin-specific attenuation multipliers) that in total amount to an attenuation vector): 
separate the plurality of audio signals into a plurality of frequency bands, wherein the plurality of frequency bands collectively span the frequency domain (Li col. 11, ll. 34-48, including table 2, the whole spectrum (span the frequency domain) is separated into 8 bands as given in table 2), and each respective band is spanned by two or more frequency bins of the plurality of the frequency bins (Li col. 11, table 2 and col. 7, table 1, there are 24 “Bark Bands” used to divide the frequency spectrum by the noise detection, yet only 8 bands used by the multiband dynamic range compression module, and where the relationship between the bandwidths of the bands in table 1 and table 2 disclose a frequency spectrum division that has multiple bands from table 1 required to span one of the bands from table 2, for example band 1 of table 2 has a bandwidth of 187, thus requiring bands 1 and 2 from table 1 to “span” it since band 2 of table 1 has an ending (cut-off) frequency of 200, and at least two bands from table 1 are needed per band in table 2 to span the bands in table 2, for all the bands in table 2); and 
for each respective frequency band (Li col. 12, ll. 10-20, gain is derived for each sub-band): 
obtain a band-specific lookup table, wherein the band-specific lookup table corresponds to the respective frequency band and relates decibel levels to bin-specific attenuation values (Li col. 12, ll. 9-45, gain is derived using a compression curve as shown in fig. 9, and shared over all the sub-bands, thus corresponding to all the bands and individually (specific bands), but just happens to be the same for all the sub-bands, and where the gain for each bin of the band is calculated from the gain of the band derived from the compression curve, thus the compression curve relating dB levels to bin gains (attenuation values)); 
a hardware bin-specific decibel estimator (Li fig. 3, gain smoothing module 316, col. 12, ll. 20-23) configured to determine, for each respective frequency bin within the frequency band, an approximate decibel level at the respective frequency bin based on the plurality of audio signals (Li col. 12, ll. 31-46, a gain (decibel level) for each bin is computed using linear interpolation of the band gain (which is derived from the input audio signals, thus based on) followed by FIR filtering); 
a band-specific lookup mechanism configured to (Li fig. 3, gain smoothing module 316, col. 12, ll. 20-23): 
determine, for each respective frequency bin within the frequency band, a bin-specific attenuation multiplier corresponding to the respective frequency bin (Li col. 12, ll. 30-66, application of the gain including multiplying the gain Gh for each frequency bin (bin-specific attenuation multiplier)) based on an average decibel level at the respective frequency bin and the respective band-specific lookup table (Li col. 12, ll. 30-66, the gain for each band is determined from the compression curve (band-specific lookup table), thus since the bin gain is based on the band gain, it is also based on the compression curve and the gain for each bin is determined from a linear interpolation of the band gain (average at the bin)); and 
input the bin-specific attenuation multiplier (Li col. 12, ll. 52-61, smoothed gain for each frequency bin is input to gain equation as shown in equation 9).
an attenuation module configured to scale each bin-specific attenuation value in the attenuation vector with the overall attenuation multiplier (Li col. 10, ll. 1-3, and col. 12, ll. 30-67, fig. 3, the overall effect of the AGC followed by the multiband compressor – MDRC (attenuation module) in the signal chain, realizes the Gh gain for each frequency bin multiplied by the wideGainDB since the wideGainDB is multiplied to an entire frame, and then the gain for each frequency bin is multiplied to the AGC’d frame signal on a bin by bin basis).
While Li does disclose the adaptive loudness leveling system being positioned downstream within a signal chain processing different audio sources (see Li col. 3, ll. 49-58), Li does not explicitly teach a plurality of audio recording devices configured to capture a plurality of audio signals in a time domain.
Further, while Li at least teaches that a compression curve (relied upon to teach the claimed “band-specific lookup table”) is used, Li does not teach that the compression curve is from a plurality of compression curves. Therefore, Lu does not explicitly teach “from a plurality of band-specific lookup tables.”
Still further, while Li teaches the gain of each frequency bin is used to apply (and thus inputted into) a gain equation, Li does not teach that the frequency bin gains are input “to the attenuation vector.”
Yet still further, Li does not explicitly teach wherein the multiband noise gate is further configured to edit each of the audio signals based on the bin-specific attenuation values in the attenuation vector to produce an attenuated audio signal.
Krishnaswamy teaches a plurality of audio recording devices configured to capture a plurality of audio signals in a time domain (Krishnaswamy para. 69, data processing system used with an embodiment of the audio dynamics processing including primary and secondary (plurality) microphones).
Krishnaswamy teaches from a plurality of band-specific (Krishnaswamy paras. 33 and 36, multi-band compressor implemented as software modules executed by a processor, where each frequency band has its own compressor in the multi-band compressor system, and each compressor having a respective set of two or more programmable thresholds).
Painter teaches to the attenuation vector (Painter para. 76, equalizer circuit receives time-varying parameters corresponding to respective sub-bands for attenuation, the set of time-varying parameters per sub-band comprising a vector).
Painter further teaches wherein the multiband noise gate is further configured to edit each of the audio signals based on the bin-specific attenuation values in the attenuation vector to produce an attenuated audio signal (Painter paras. 76, 81, 123, 142, and 148, filter units collectively receive time-varying parameters for each respective sub-band, which attenuate (edit) the signal at a respective sub-band when the short-term signal energy of the sub-band is greater than a corresponding threshold energy value).
Koppens teaches lookup table (Koppens para. 177, information for processing an audio signal stored in lookup tables).
Therefore, taking the teachings of Li and Krishnaswamy together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the microphones and band-specific compressor settings of Krishnaswamy, at least because doing so would reduce acoustic distortion on audio signals (see Krishnaswamy para. 34).
Further, taking the teachings of Li and Painter together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the time varying parameters for each sub-band as disclosed in Painter, at least because doing so would result in higher perceived audio quality (Painter para. 37).
Still further, taking the teachings of Li and Koppens together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the lookup table of Koppens, at least because doing so would provide support for standards-based audio processing or to suit a specific content provider (see Koppens para. 38).
Regarding claim 11, Li teaches further comprising: a hardware inverse transform module configured to perform an inverse transform of the attenuated audio signal to the time domain (Li fig. 3, IFFT 320, col. 13, ll. 6-13, inverse FFT applied to convert signal to time domain); and a memory configured to store the inverse transformed attenuated audio signal (Li col. 13, ll. 10-15, at least the overlapping region of the current frame (processed for loudness leveling (attenuation) output) is saved (store), and where col. 13, ll. 38-43 teaches the components implemented through processing circuitry, thus a memory).
Regarding claim 12, Li teaches wherein the inverse transform is an inverse Fast Fourier Transform (IFFT) or an inverse Laplace transform (Li fig. 3, IFFT 320, col. 13, ll. 6-13, inverse FFT used to convert to time domain).
Regarding claim 13, Li teaches a method for processing a plurality of audio signals comprising (Li fig. 3, col. 2, ll. 22-24, col. 13, ll. 39-45, operations of an adaptive loudness leveling system for processing an input stream (plurality) of audio data (audio signals)): 
determining an overall attenuation multiplier (Li col. 4. ll. 12-16, and col. 9, l. 52 - col. 10, l. 4, automatic gain control is wideband (overall) and multiplies a derived target gain wideGainDB (overall attenuation multiplier) with the input signal to maintain a consistent average loudness);
determining an attenuation vector comprising a plurality of bin-specific attenuation multipliers, each bin-specific attenuation multiplier respectively corresponding to a different frequency bin of a plurality of frequency bins, wherein the determining the attenuation vector includes (Li col. 11, ll. 25-29, and col. 12, ll. 21-52, in each sub-band (thus bin-by-bin) the loud signals respective to a sub-band are compressed (reduced in volume), and a gain value is calculated for each sub-band (plurality of bin-specific attenuation multipliers) that in total amount to an attenuation vector): 
separating the plurality of audio signals into a plurality of frequency bands (Li col. 11, ll. 34-48, including table 2, the whole spectrum (span the frequency domain) is separated into 8 bands as given in table 2); and 
for each respective frequency band (Li col. 12, ll. 10-20, gain is derived for each sub-band): 
obtaining a band-specific lookup table, wherein the band-specific lookup table corresponds to the respective frequency band and relates decibel levels to bin-specific attenuation values (Li col. 12, ll. 9-45, gain is derived using a compression curve as shown in fig. 9, and shared over all the sub-bands, thus corresponding to all the bands and individually (specific bands), but just happens to be the same for all the sub-bands, and where the gain for each bin of the band is calculated from the gain of the band derived from the compression curve, thus the compression curve relating dB levels to bin gains (attenuation values)); 
wherein a number of the plurality of frequency bins for each respective frequency band is variable (Li col. 11, table 2 and col. 7, table 1, there are 24 “Bark Bands” used to divide the frequency spectrum by the noise detection, yet only 8 bands used by the multiband dynamic range compression module, and where the relationship between the bandwidths of the bands in table 1 and table 2 disclose a frequency spectrum division that has multiple bands from table 1 required to span one of the bands from table 2, for example band 1 of table 2 has a bandwidth of 187, thus requiring bands 1 and 2 from table 1 to “span” it since band 2 of table 1 has an ending (cut-off) frequency of 200, and different numbers of bands from table 1 are needed per band in table 2 to span the bands in table 2, for all the bands in table 2), determining a bin-specific attenuation multiplier corresponding to the respective frequency bin (Li col. 12, ll. 30-66, application of the gain including multiplying the gain Gh for each frequency bin (bin-specific attenuation multiplier)) based on an average decibel level at the respective frequency bin and the respective band-specific lookup table (Li col. 12, ll. 30-66, the gain for each band is determined from the compression curve (band-specific lookup table), thus since the bin gain is based on the band gain, it is also based on the compression curve and the gain for each bin is determined from a linear interpolation of the band gain (average at the bin)); and 
inputting the bin-specific attenuation multiplier (Li col. 12, ll. 52-61, smoothed gain for each frequency bin is input to gain equation as shown in equation 9);
scaling each bin-specific attenuation value in the attenuation vector with the overall attenuation multiplier (Li col. 10, ll. 1-3, and col. 12, ll. 30-67, fig. 3, the overall effect of the AGC followed by the multiband compressor in the signal chain, realizes the Gh gain for each frequency bin multiplied by the wideGainDB (scaling) since the wideGainDB is multiplied to an entire frame, and then the gain for each frequency bin is multiplied to the AGC’d frame signal on a bin by bin basis).
While Li at least teaches that a compression curve (relied upon to teach the claimed “band-specific lookup table”) is used, Li does not teach that the compression curve is from a plurality of compression curves. Therefore, Lu does not explicitly teach “from a plurality of band-specific lookup tables.”
Further, while Li teaches the gain of each frequency bin is used to apply (and thus inputted into) a gain equation, Li does not teach that the frequency bin gains are input “to the attenuation vector.”
Still further, Li does not explicitly teach editing each of the audio signals based on the bin-specific attenuation values in the attenuation vector to produce an attenuated audio signal.
Krishnaswamy teaches from a plurality of band-specific (Krishnaswamy paras. 33 and 36, multi-band compressor implemented as software modules executed by a processor, where each frequency band has its own compressor in the multi-band compressor system, and each compressor having a respective set of two or more programmable thresholds).
Painter teaches to the attenuation vector (Painter para. 76, equalizer circuit receives time-varying parameters corresponding to respective sub-bands for attenuation, the set of time-varying parameters per sub-band comprising a vector).
Painter further teaches editing each of the audio signals based on the bin-specific attenuation values in the attenuation vector to produce an attenuated audio signal (Painter paras. 76, 81, 123, 142, and 148, filter units collectively receive time-varying parameters for each respective sub-band, which attenuate (edit) the signal at a respective sub-band when the short-term signal energy of the sub-band is greater than a corresponding threshold energy value).
Koppens teaches lookup table (Koppens para. 177, information for processing an audio signal stored in lookup tables).
Therefore, taking the teachings of Li and Krishnaswamy together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the microphones and band-specific compressor settings of Krishnaswamy, at least because doing so would reduce acoustic distortion on audio signals (see Krishnaswamy para. 34).
Further, taking the teachings of Li and Painter together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the time varying parameters for each sub-band as disclosed in Painter, at least because doing so would result in higher perceived audio quality (Painter para. 37).
Still further, taking the teachings of Li and Koppens together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the lookup table of Koppens, at least because doing so would provide support for standards-based audio processing or to suit a specific content provider (see Koppens para. 38).
Regarding claim 14, Li teaches wherein the plurality of frequency bands collectively span a frequency domain (Li col. 11, ll. 34-48, including table 2, the whole spectrum (span the frequency domain) is separated into 8 bands as given in table 2).
Regarding claim 15, Li teaches wherein each respective band is spanned by two or more frequency bins of the plurality of frequency bins (Li col. 11, table 2 and col. 7, table 1, there are 24 “Bark Bands” used to divide the frequency spectrum by the noise detection, yet only 8 bands used by the multiband dynamic range compression module, and where the relationship between the bandwidths of the bands in table 1 and table 2 disclose a frequency spectrum division that has multiple bands from table 1 required to span one of the bands from table 2, for example band 1 of table 2 has a bandwidth of 187, thus requiring bands 1 and 2 from table 1 to “span” it since band 2 of table 1 has an ending (cut-off) frequency of 200, and at least two bands from table 1 are needed per band in table 2 to span the bands in table 2, for all the bands in table 2).
Regarding claim 16, Li teaches wherein determining the overall attenuation multiplier comprises: determining an approximate decibel value of all of the audio signals of the plurality of audio signals (Li col. 10, ll. 1-7, and col. 5, ll. 31-44, loudness (value) for each frame (audio signals) is calculated according to equation 1 including a 10 * log term, thus decibel); and 
determining the overall attenuation multiplier using the approximate decibel value of all of the audio signals (Li col. 10, ll. 1-7, the loudness value calculated in eq. 1 is used as a reference value for deriving the target gain wideGainDB (the overall multiplier)).
Li does not explicitly teach from an overall lookup table.
Koppens teaches from the overall lookup table (Koppens para. 177, information for processing an audio signal stored in lookup tables, where information used for processing an audio signal include reference loudness levels).
Therefore, taking the teachings of Li and Koppens together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the lookup table of Koppens, at least because doing so would provide support for standards-based audio processing or to suit a specific content provider (see Koppens para. 38).
Regarding claim 17, Li does not explicitly teach wherein the overall attenuation multiplier is a value between zero and one. Krishnaswamy teaches wherein the overall attenuation multiplier is a value between zero and one (Krishnaswamy fig. 2A, para. 37, programmable points for changing the volume (overall attenuation multiplier) set in a range between 0 and 1).
Therefore, taking the teachings of Li and Krishnaswamy together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the volume set point multipliers to be in a range of 0 to 1 as disclosed in Krishnaswamy, at least because doing so would allow for a normalized linear interpolation of the volume curve applied, and thus reduce acoustic distortion on audio signals (see Krishnaswamy paras. 37 and 34).
Regarding claim 18, Li teaches wherein scaling each of the bin-specific attenuation values based on the overall attenuation value includes multiplying the bin-specific attenuation values by the overall attenuation value (Li col. 10, ll. 1-3, and col. 12, ll. 30-67, fig. 3, the overall effect of the AGC followed by the multiband compressor in the signal chain, realizes the Gh gain for each frequency bin multiplied by the wideGainDB since the wideGainDB is multiplied to an entire frame, and then the gain for each frequency bin is multiplied to the AGC’d frame signal on a bin by bin basis).
Regarding claim 19, Li teaches wherein each bin-specific attenuation multiplier is between zero and one (Li col. 12, ll. 31-47, fig. 11, gain change overtime including gain values between 0 and 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Krishnaswamy in view of Painter in view of Koppens, as set forth above regarding claim 9 from which claim 10 depends, and further in view of Yukiro, (JP4509413 B2, herein “Yukiro” with reference to Google Patent English Machine Translation version).
Regarding claim 10, Li does not teach the limitations of claim 10. Yukiro teaches wherein the hardware bin-specific decibel estimator is further configured to: for each audio signal, determine a complex magnitude at the respective frequency bin; calculate a root mean square value based on the complex magnitudes at the respective frequency bin; and calculate a logarithm of the root mean square value to obtain the approximate decibel level at the respective frequency bin (Yukiro para. 71, the energy (complex magnitude) of each band is calculated and a root mean square value is calculated therefrom, then a logarithm is taken of the root mean square value to obtain a band power (decibel level at the respective frequency bin).
Therefore, taking the teachings of Li and Yukiro together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the energy calculations as disclosed in Yukiro, at least because doing so would provide finer noise reduction and reduce the amount of signal reduction required to prevent a howling noise effect (see Yukiro paras. 13-14)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Krishnaswamy in view of Painter in view of Koppens, as set forth above regarding claim 13 from which claim 20 depends, and further in view of Duwenhorst et al., (US 2015/0205571 A1, herein “Duwenhorst”).
Regarding claim 20, Li as modified above teaches teach wherein each band-specific lookup table, as set forth above in the rejection rationale for claim 13, but does not teach is based on a root mean square level of a noise floor, averaged over time.
Duwenhorst teaches the lookup is based on a root mean square level of a noise floor, averaged over time (Duwenhorst paras. 30 and 43, audio data has a low root mean (averaged) square value noise floor for a time partition (over time), where paras. 34-36 teaches that the RMS noise floor is used to set a threshold signal level (a lookup reference value) at which signals are blocked and not processed (for gain etc)).
Therefore, taking the teachings of Li and Duwenhorst together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptive loudness leveling system and method of Li with the setting of a noise floor value as a reference for determining to process a signal as disclosed in Duwenhorst, at least because doing so would significantly enhance the audibility and clarity of voices having different signal intensity and in relation to background noise (see Duwenhorst para. 9)

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: the closest cited art includes Li where Li discloses both a wideband AGC that applies an “overall” attenuation/gain multiplier to a multi-band divided signal, as well as aspects of sub-band based compression as detailed in the rejection rationale above for claim 9. Li however does not disclose the claimed “overall gate configured to determine an overall attenuation multiplier” as claimed and “an attenuation module configured to scale each bin-specific attenuation value in the attenuation vector with the overall attenuation multiplier,” as claimed, in combination with all of the other limitations set forth in claim 1. Therefore, none of the cited art of record, whether considered alone or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teaches or suggests the limitations of claim 1, and therefore of claims 2-8 which depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Husted et al., US Patent No. 7245893 B1, directed towards calibrating an automatic gain control system for a noise floor.
Bizjak et al., US PGPub No. 2002/0051546 A1, directed towards companding input signals based on noise sources.
Huang et al., US Patent No. 5,694,436, directed towards a gain control system that uses reference values in its gain settings based on a noise floor calculation.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656